Citation Nr: 0605427	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1964 to 
December 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
September 2004 the Board remanded the issue for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  The 
September 2004 Board remand asked that a VCAA notice be 
provided to the veteran specific to his claim of service 
connection for coronary artery disease, to include on a 
secondary basis.  The remand also requested that the RO 
readjudicate the issue of entitlement to service connection 
for coronary artery disease, to include as secondary to 
degenerative disc disease.  Although subsequent to the 
September 2004 Board remand a VCAA notice and supplemental 
statement of the case were provided, it does not appear that 
either addressed service connection for coronary artery 
disease as secondary to the service-connected back disorder.  
The United States Court of Appeals for Veterans Claims has 
indicated that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand order.  The Court further indicated that it 
constitutes error on the part of the Board to fail to ensure 
compliance.  Stegall v. West, 11 Vet. App. 168, 271 (1998).  
Thus the case must be returned to the RO for the appropriate 
actions to be taken.

Furthermore, the veteran in a December 2005 statement 
asserted that he received treatment for his heart disorder at 
the VA medical facility in Seattle, WA from 1993 to 1996.  
These records need to be obtained and associated with the 
claims folder.  There also is indication that the veteran 
would be applying to the Social Security Administration (SSA) 
for reconsideration of benefits.  These records also should 
be sought.  

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the veteran with 
proper VCAA notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, to include the evidence 
specific to his service connection claim 
for coronary artery disease on a secondary 
basis (b) the information and evidence 
that VA will seek to provide, (c) the 
information and evidence that the veteran 
is expected to provide, and (d) any 
pertinent evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); 38 C.F.R. § 3.159.  

2.  The RO should contact the VA medical 
facility in Seattle, Washington and 
request the veteran's treatment records 
from 1993 to 1996.  

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  The RO should readjudicate the 
issue of entitlement to service connection 
for coronary artery disease, to include as 
secondary to the service-connected 
degenerative disc disease.  Unless the 
benefit sought is granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

